   Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 1 of 28 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

TAIWAN SEMICONDUCTOR                           )
MANUFACTURING COMPANY                          )
LIMITED,                                       )
                                               )
                Plaintiff,                     )
                                               )
 v.                                            ) C.A. No.
                                               )
GLOBALFOUNDRIES U.S. INC.,                     ) JURY TRIAL DEMANDED
                                               )
                Defendant.                     )


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Taiwan Semiconductor Manufacturing Company Limited (“TSMC” or

“Plaintiff”) brings this action for patent infringement against Defendant GlobalFoundries U.S.

Inc. (“GlobalFoundries” or “Defendant”) as follows:

                                 NATURE OF THE ACTION

       1.      This is a civil action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 1, et seq.

       2.      Defendant has infringed and continue to infringe, has contributed to and continues

to contribute to the infringement of, and has induced and continues to induce the infringement of

one or more claims of U.S. Patent Nos. 7,233,032 (“the ’032 patent”); 8,187,948 (“the ’948

patent”), 7,056,821 (“the ’821 patent”); and 7,235,864 (“the ’864 patent”) (collectively, the

“Asserted Patents”) at least by making, using, selling, offering for sale, and importing into the

United States semiconductor devices and integrated circuits that infringe one or more claims of

each of the Asserted Patents.
   Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 2 of 28 PageID #: 2



        3.     TSMC is the legal owner by assignment of the Asserted Patents, which were duly

and legally issued by the United States Patent and Trademark Office (“USPTO”). TSMC seeks

monetary damages and injunctive relief to address ongoing infringement of its valuable patent

portfolio.

                                        THE PARTIES

        4.     Taiwan Semiconductor Manufacturing Co., Ltd. is a Taiwanese company and is

located at No. 8, Li Hsin Road VI, Hsinchu Science Park, Hsinchu 300-78, Taiwan, R.O.C.

        5.     GlobalFoundries is a Delaware corporation with its principal place of business at

2600 Great America Way, Santa Clara, California 95054.

        6.     GlobalFoundries, either itself and/or through the activities of its subsidiaries,

makes, uses, sells, offers for sale, and/or imports throughout the United States, including within

this District, products, such as semiconductor devices and integrated circuits, that infringe the

Asserted Patents.   GlobalFoundries’ customers incorporate these products into downstream

products that are made, used, sold, offered for sale, and/or imported throughout the United

States, including within this District. These downstream products may include, but are not

limited to, semiconductor devices, integrated circuits, computer processors, network controllers,

graphics cards, smartphones, tablets, laptop computers, televisions, and various other consumer

electronics devices that include infringing semiconductor devices and integrated circuits.

                                 JURISDICTION AND VENUE

        7.     This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq.

        8.     This Court has subject matter jurisdiction over the matters asserted herein under

28 U.S.C. §§ 1331 and 1338(a).




                                               -2-
   Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 3 of 28 PageID #: 3



        9.      GlobalFoundries is subject to this Court’s personal jurisdiction. GlobalFoundries

is incorporated in this District and has infringed TSMC’s patents in this District by, among other

things, engaging in infringing conduct within and directed at or from this District. For example,

GlobalFoundries has purposefully and voluntarily placed one or more of its infringing products,

as described below, into the stream of commerce with the expectation that these infringing

products will be used in this District. These infringing products have been and continue to be

used in this District.

        10.     On information and belief, GlobalFoundries has regularly and systematically

transacted business in this District, directly or through subsidiaries or intermediaries, and/or

committed acts of patent infringement in this District as alleged more particularly below.

GlobalFoundries has also placed integrated circuits (and products containing those integrated

circuits) into the stream of commerce by shipping infringing products into this District, shipping

infringing products knowing that those products would be shipped into this District, and/or

shipping infringing products knowing that these infringing products would be incorporated into

other infringing products that would be shipped into this District.

        11.     The Court therefore has both general and specific personal jurisdiction over

GlobalFoundries.

        12.     Venue is proper in this District pursuant to 28 U.S.C. § 1400(b) at least because,

as discussed above, GlobalFoundries is incorporated in this District and hence resides in this

District.

                                  FACTUAL BACKGROUND

        13.     TSMC is a world-class semiconductor foundry with over 48,000 employees

worldwide.     TSMC pioneered the pure-play foundry business model in 1987 when it was

founded and has been the world’s largest dedicated semiconductor foundry ever since. TSMC’s


                                                -3-
   Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 4 of 28 PageID #: 4



groundbreaking foundry model immediately revolutionized the semiconductor and electronics

industries and was the first foundry model that enabled fast and efficient manufacturing of made-

to-specification silicon semiconductor wafers. For years, TSMC has been recognized as the

world’s most advanced and most successful provider of semiconductor fabrication and foundry

services for customers who design their own circuit layouts, but who either lack their own

semiconductor manufacturing expertise and facilities or simply wish to use TSMC’s leading-

edge fabrication services and technology to manufacture wafers.

       14.    Each year, TSMC spends billions of dollars on research and development to

improve its semiconductor technology and maintain the most advanced semiconductor

manufacturing capability in the world. Today, TSMC is the world’s largest semiconductor

foundry, manufacturing more than 10,000 different products using more than 250 distinct

process technologies for over 480 different customers.

       15.    TSMC serves its customers with annual capacity of more than 12 million 12-inch

equivalent wafers (more than any other foundry). It was also the first foundry in the world to

provide production capability for the most advanced manufacturing technologies, including 7-

nanometer processes, and will be the first foundry to offer commercial production of the world’s

most advanced 5-nanometer manufacturing technology in 2020. TSMC’s pioneering history and

dedication to research and development has helped solidify its position as the most innovative

and advanced foundry in the world today.

       16.    TSMC’s history of innovation and dedication to innovation has resulted in a

world-class patent portfolio, with thousands of patents awarded in the United States and

worldwide every year, and a total of almost 37,000 patents issued to date. Due to its dedication




                                              -4-
   Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 5 of 28 PageID #: 5



to innovation and its investment in research and development, TSMC has been one of the top ten

U.S. patent holders based on the number of new patent grants for three years running.

       17.    GlobalFoundries is a foundry owned by a sovereign wealth fund, Mubadala

Investment Company. It was created by the divestiture of the manufacturing arm of Advanced

Micro Devices (AMD). GlobalFoundries has a history of lackluster performance and outmoded

technology. Industry analysts have noted that both the Samsung and TSMC foundries are far

ahead of GlobalFoundries in key technology advances and that the technology gap is widening

every year.   For example, one analyst noted that Samsung and TSMC are both ahead of

GlobalFoundries in leading-edge nodes and packaging technologies such as TSMC’s CoWoS, a

2.5D chip stack, and InFO, a wafer-level fan-out technique. TSMC’s advantage in 7-nanometer

manufacturing capability and these critical technologies helped TSMC capture lucrative, high-

volume opportunities with all leading smartphone vendors and many mobile and high

performance computing providers.

       18.    On information and belief, in August 2018, unable to keep pace with emerging

technology trends and not willing to invest the $2-4 billion required to support a new technology

process, GlobalFoundries announced it would be halting all development of its 7 nanometer

technology (which GlobalFoundries’ new CEO, Tom Caulfield, termed “bleeding edge”) in

favor of scaling out its 14 and 12 nanometer platforms.             This strategic blunder left

GlobalFoundries without a viable 10 nanometer or 7 nanometer platform and resulted in the

major advanced chip suppliers flocking to TSMC for this mission-critical technology. Even

though 7 nanometer manufacturing capability was by all accounts a lucrative investment,

GlobalFoundries found itself at least six months behind TSMC in development, so it abandoned

all efforts to innovate and support this emerging technology. In fact, on information and belief,




                                              -5-
   Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 6 of 28 PageID #: 6



AMD, which spun off its manufacturing arm to create GlobalFoundries, still purchased 7

nanometer solutions from TSMC because GlobalFoundries did not have any applicable 7

nanometer solutions.

       19.     Starting in late 2018, GlobalFoundries started to sell off portions of its business

and decrease manufacturing capacity. In December 2018, GlobalFoundries announced the sale

of a major fabrication facility in Singapore to Vanguard International Semiconductor for $236

million. Four months later, in April 2019, GlobalFoundries sold a key fabrication plant in New

York to ON Semiconductor for $430 million.          Less than one month later, in May 2019,

GlobalFoundries sold off its ASIC business and Avera Semiconductor, the chip-design team that

GlobalFoundries acquired back in 2015 when it purchased IBM’s microelectronics division, for

$650 million to Marvell Semiconductor.

       20.     On information and belief, in August 2019, faced with intense pressure to extract

as much income as possible from the business, GlobalFoundries, without notice and unprovoked,

launched a massive patent infringement campaign against TSMC and its customers in an attempt

to monetize GlobalFoundries’ stagnant and outdated patent portfolio.               In doing so,

GlobalFoundries decided to abandon work on technological advancement and instead shifted

focus to wielding the legal process for profit by filing 19 district court lawsuits against TSMC

and its customers.

       21.     Since its inception, GlobalFoundries has failed to adequately invest in developing

emerging technologies. It instead decided to use dozens—if not hundreds—of innovative and

patented technologies of TSMC without payment or permission.            As set forth below, the

infringing GlobalFoundries products incorporate or use many technologies that were developed




                                              -6-
   Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 7 of 28 PageID #: 7



by TSMC and protected by patents owned by TSMC. TSMC respectfully seeks relief from this

Court for GlobalFoundries’ extensive infringement.




                                 THE ASSERTED PATENTS

       22.     The ’032 patent, issued on June 19, 2007, is entitled “SRAM device having high

aspect ratio cell boundary.” John Jhy Liaw is the named inventor. TSMC is the original and

current owner by assignment of the ’032 patent. A true and correct copy of the ’032 patent is

attached hereto as Exhibit A.

       23.     The ’948 patent, issued on May 29, 2012, is entitled “Hybrid gap-fill approach for

STI formation.” Neng-Kuo Chen, Chih-Hsiang Chang, Kuo-Hwa Tzeng, and Cheng-Yuan Tsai

are the named inventors. TSMC is the original and current owner by assignment of the ’948

patent. A true and correct copy of the ’948 patent is attached hereto as Exhibit B.

       24.     The ’821 patent, issued on June 6, 2006, is entitled “Method for manufacturing

dual damascene structure with a trench formed first.” Chin-Tien Yang, Juan-Jann Jou, Yu-Hua

Lee, and Chia-Hung Lai are the named inventors. TSMC is the original and current owner by

assignment of the ’821 patent. A true and correct copy of the ’821 patent is attached hereto as

Exhibit C.

       25.     The ’864 patent, issued on June 26, 2007, is entitled “Integrated circuit devices,

edge seals therefor.” Tze-Liang Lee is the named inventor. TSMC is the original and current

owner by assignment of the ’864 patent. A true and correct copy of the ’864 patent is attached

hereto as Exhibit D.




                                               -7-
   Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 8 of 28 PageID #: 8



                          ACTS GIVING RISE TO THIS ACTION

        26.    The allegations provided below are exemplary and without prejudice to TSMC’s

infringement contentions. In providing these allegations, TSMC does not convey or imply any

particular claim constructions or the precise scope of the claims. TSMC’s claim construction

contentions regarding the meaning and scope of the claim terms will be provided under the

Court’s scheduling order and local rules.

        27.    The infringing products include, but are not limited to, all GlobalFoundries

semiconductor devices, integrated circuits, and products manufactured at 32 nanometer

technology nodes and smaller including, but not limited to, semiconductor devices manufactured

using GlobalFoundries’ 32/28 nanometer High-k Metal Gate (HGMK) processes (including

GlobalFoundries’ 28 nanometer High Performance Plus (28HPP) and 28 nanometer Super Low

Power    (28SLP)    processes),   GlobalFoundries’    22    nanometer    technology    (including

GlobalFoundries’ 22 nanometer Fully-Depleted Silicon-On-Insulator (FD-SOI) technology and

22FDX platform), GlobalFoundries’ 16 nanometer technology (including GlobalFoundries’ 16

nanometer Fin Field Effect Transistor (“FinFET”) process), GlobalFoundries’ 14 nanometer

technology (including GlobalFoundries’ 14 nanometer FinFET and 14LPP processes), and

GlobalFoundries’ 12 nanometer technology (including GlobalFoundries’ 12 nanometer FinFET

and 12LP process and 12FDX platform), and all chipsets, systems-on-a-chip (“SoCs”),

processors, controllers, products, and devices containing or utilizing the foregoing technologies,

processes, or platforms (“Accused Products”). Some non-exhaustive examples of the Accused

Products include the AMD A8-3800 Llano (32nm), Rockchip RK3188 (28nm), Rockchip

RK1808 (22nm), AMD RX480 (14nm), and AMD Ryzen 7 2700 (12nm) devices, as well as any

other semiconductor device, integrated circuit, chipset, SoC, processor, controller, product, or

device manufactured using an infringing GlobalFoundries’ technology.


                                              -8-
   Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 9 of 28 PageID #: 9



       28.     As detailed in more detail below, each element of at least one claim of each of the

Asserted Patents is literally present in the Accused Products, or is literally practiced by the

process through which each of the Accused Products is made. To the extent that any element is

not literally present or practiced, each such element is present or practiced under the doctrine of

equivalents.

       29.     In short, GlobalFoundries has made extensive use of TSMC’s patented

technologies, including the technology described and claimed in the Asserted Patents. TSMC

has no choice but to defend its proprietary and patented technology. TSMC thus requests that

this Court award it damages sufficient to compensate for GlobalFoundries’ infringement of the

Asserted Patents, find this case exceptional and award TSMC its attorneys’ fees and costs, and

grant an injunction against GlobalFoundries to prevent ongoing infringement of the Asserted

Patents.

               COUNT I: INFRINGEMENT OF U.S. PATENT NO. 7,233,032

       30.     TSMC incorporates by reference and realleges all the foregoing paragraphs of this

Complaint as if fully set forth herein.

       31.     On information and belief, GlobalFoundries has directly infringed, continues to

infringe, and/or has induced or contributed to the infringement of at least claim 1 of the ’032

patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority or license, integrated circuits manufactured by GlobalFoundries using, for

example, GlobalFoundries’ 32, 28, 14, and 12 nanometer technology and products containing

these integrated circuits (collectively, “the ’032 Accused Products”) in violation of 35 U.S.C. §

271(a). The ’032 Accused Products are non-limiting examples that were identified based on

publicly available information, and TSMC reserves the right to identify additional infringing

activities, products and services, including, for example, on the basis of information obtained


                                               -9-
 Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 10 of 28 PageID #: 10



during discovery. The ’032 Accused Products include at least the AMD A8-3800 Llano (32nm),

Rockchip RK3188 (28nm), AMD RX480 (14nm), and AMD Ryzen 7 2700 (12nm) devices

fabricated using, for example, GlobalFoundries’ 32, 28, 14, or 12 nanometer process.

       32.     On information and belief, GlobalFoundries also actively, knowingly, and

intentionally induces infringement of one or more claims of the ’032 patent under 35 U.S.C. §

271(b) by actively encouraging others to import into the United States, and/or make, use, sell,

and/or offer to sell in the United States, ’032 Accused Products or products containing the

infringing semiconductor components of the ’032 Accused Products.

       33.     On information and belief, GlobalFoundries further contributes to the

infringement of one or more claims of the ’032 patent under 35 U.S.C. § 271(c) by offering to

sell, selling, and/or importing into the United States a component of the ’032 Accused Products,

or a material or apparatus for use in practicing a process claimed in the ’032 patent, that

constitutes a material part of the inventions, knowing the same to be especially made or

especially adapted for use in an infringement of the ’032 patent, and is not a staple article or

commodity of commerce suitable for substantial noninfringing use.

       34.     By at least September 30, 2019, TSMC disclosed, at least by filing this

Complaint, the existence of the ’032 patent and identified at least some of GlobalFoundries’ and

others’ activities that infringe the ’032 patent. Thus, based on this disclosure, GlobalFoundries

had knowledge of the ’032 patent and that its activities infringe the ’032 patent since at least

September 30, 2019. Based on TSMC’s disclosures, GlobalFoundries has also known or should

have known since at least September 30, 2019 that its customers, distributors, suppliers, and

other purchasers of the ’032 Accused Products are infringing the ’032 patent at least because

GlobalFoundries has known that it is infringing the ’032 patent.




                                              - 10 -
 Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 11 of 28 PageID #: 11



       35.     The ’032 Accused Products meet all the limitations of at least claim 1 of the ’032

patent. Specifically, claim 1 of the ’032 patent recites: a static random access memory (SRAM)

device, comprising: a substrate having an n-doped region interposing first and second p-doped

regions; and an SRAM unit cell including: a first pass-gate transistor and a first pull-down

transistor located at least partially over the first p-doped region; first and second pull-up

transistors located at least partially over the n-doped region; a second pass-gate transistor, a

second pull-down transistor, and first and second read port transistors, all located at least

partially over the second p-doped region; a first transistor active region implanted in the first p-

doped region and extending between source/drain contacts of the first pass-gate transistor and the

first pull-down transistor; and a second transistor active region implanted in the second p-doped

region and extending between source/drain contacts of the second pass-gate transistor and the

second pull-down transistor.

       36.     The ’032 Accused Products are all static random access memory (SRAM)

devices. For example, each of the ’032 Accused Products includes one or more SRAM caches

with, for example, a six-transistor (6T) or eight-transistor (8T) SRAM array.

       37.     The ’032 Accused Products have a substrate having an n-doped region interposing

first and second p-doped regions. For example, each of the ’032 Accused Products includes

SRAM cells within the SRAM arrays with at least two PMOS pull-up transistors, at least two

NMOS pull-down transistors, and at least NMOS two pass-gate transistors. The pass-gate and

pull-down transistors are NMOS, so they are made in, for example, p-doped regions with

implanted n-doped source/drains. The pull-up transistors are PMOS, so they will be made in, for

example, n-doped regions with implanted p-doped source/drains.




                                               - 11 -
  Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 12 of 28 PageID #: 12



       38.       The ’032 Accused Products have an SRAM unit cell including: a first pass-gate

transistor and a first pull-down transistor located at least partially over the first p-doped region;

first and second pull-up transistors located at least partially over the n-doped region; a second

pass-gate transistor, a second pull-down transistor, and first and second read port transistors, all

located at least partially over the second p-doped region. For example, as explained above, the

pass-gate and pull-down transistors are NMOS, so they are made in, for example, p-doped

regions with implanted n-doped source/drains. The read port transistors are also NMOS, so they

are made in, for example, p-doped regions with implanted n-doped source/drains. The pull-up

transistors are PMOS, so they will be made in n-doped regions with implanted p-doped

source/drains.

       39.       The ’032 Accused Products have a first transistor active region implanted in the

first p-doped region and extending between source/drain contacts of the first pass-gate transistor

and the first pull-down transistor and a second transistor active region implanted in the second p-

doped region and extending between source/drain contacts of the second pass-gate transistor and

the second pull-down transistor. For example, as discussed above, the pass-gate and pull-down

transistors are NMOS, so they are made in p-doped regions with implanted n-doped

source/drains. The read port transistors are also NMOS, so they are made in, for example, p-

doped regions with implanted n-doped source/drains. The pull-up transistors are PMOS, so they

will be made in, for example, n-doped regions with implanted p-doped source/drains. For

FinFET products, the fins of the first pass-gate transistor connect to the fins of the first pull-

down transistor, and the fins of the second pass-gate transistor connect to the fins of the second

pull-down transistor.




                                               - 12 -
  Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 13 of 28 PageID #: 13



       40.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’032 Accused Products. TSMC reserves the

right to modify this description, including, for example, on the basis of information about the

’032 Accused Products that it obtains during discovery.

       41.     GlobalFoundries’ infringement has damaged and continues to damage TSMC in

an amount yet to be determined, of at least a reasonable royalty and/or the lost profits that TSMC

would have made but for GlobalFoundries’ acts of infringement

       42.     This is an exceptional case. TSMC is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’032 patent by GlobalFoundries.

               COUNT II: INFRINGEMENT OF U.S. PATENT NO. 8,187,948

       43.     TSMC incorporates by reference and realleges all the foregoing paragraphs of this

Complaint as if fully set forth herein.

       44.     On information and belief, GlobalFoundries has directly infringed, continues to

infringe, and/or has induced or contributed to the infringement of at least claim 1 of the ’948

patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority or license, integrated circuits manufactured by GlobalFoundries using, for

example, GlobalFoundries’ 14 and 12 nanometer technology and products containing these

integrated circuits (collectively, “the ’948 Accused Products”) in violation of 35 U.S.C. § 271(a).

The ’948 Accused Products are non-limiting examples that were identified based on publicly

available information, and TSMC reserves the right to identify additional infringing activities,

products and services, including, for example, on the basis of information obtained during

discovery. The ’948 Accused Products include at least the AMD RX480 (14nm) and AMD

Ryzen 7 2700 (12nm) devices fabricated using, for example, GlobalFoundries’ 14 or 12

nanometer process.


                                              - 13 -
 Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 14 of 28 PageID #: 14



       45.     On information and belief, GlobalFoundries also actively, knowingly, and

intentionally induces infringement of one or more claims of the ’948 patent under 35 U.S.C. §

271(b) by actively encouraging others to import into the United States, and/or make, use, sell,

and/or offer to sell in the United States, ’948 Accused Products or products containing the

infringing semiconductor components of the ’948 Accused Products.

       46.     On information and belief, GlobalFoundries further contributes to the

infringement of one or more claims of the ’948 patent under 35 U.S.C. § 271(c) by offering to

sell, selling, and/or importing into the United States a component of the ’948 Accused Products,

or a material or apparatus for use in practicing a process claimed in the ’948 patent, that

constitutes a material part of the inventions, knowing the same to be especially made or

especially adapted for use in an infringement of the ’948 patent, and is not a staple article or

commodity of commerce suitable for substantial noninfringing use.

       47.     By at least September 30, 2019, TSMC disclosed, at least by filing this

Complaint, the existence of the ’948 patent and identified at least some of GlobalFoundries’ and

others’ activities that infringe the ’948 patent. Thus, based on this disclosure, GlobalFoundries

had knowledge of the ’948 patent and that its activities infringe the ’948 patent since at least

September 30, 2019. Based on TSMC’s disclosures, GlobalFoundries has also known or should

have known since at least September 30, 2019 that its customers, distributors, suppliers, and

other purchasers of the ’948 Accused Products are infringing the ’948 patent at least because

GlobalFoundries has known that it is infringing the ’948 patent.

       48.     On information and belief, GlobalFoundries infringes one or more claims of the

’948 patent under 35 U.S.C. § 271(g) by using, offering to sell, selling, and/or importing into the

United States a product made by a process claimed in the ’948 patent.            For example, on




                                              - 14 -
  Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 15 of 28 PageID #: 15



information and belief, GlobalFoundries uses, offers to sell, sells, and/or imports into the United

States the ’948 Accused Products that were fabricated using a process claimed in the ’948 patent

and those produces were not materially changed by subsequent processes or a trivial and

nonessential component of another product.

       49.     The ’948 Accused Products meet all the limitations of at least claim 1 of the ’948

patent. Specifically, claim 1 of the ’948 patent recites: a method of forming an integrated circuit

structure, the method comprising: providing a semiconductor substrate comprising a top surface;

forming an opening extending from the top surface into the semiconductor substrate; performing

a conformal deposition method to fill a dielectric material into the opening; performing a first

treatment on the dielectric material, wherein the first treatment comprises an implantation to the

dielectric material; and after the first treatment, performing a steam anneal on the dielectric

material.

       50.     The ’948 Accused Products are semiconductor devices with integrated circuits.

For example, the AMD RX480 (14nm) is a graphics card featuring the Polaris GPU. The AMD

Ryzen 7 2700 (12nm) is a 64-bit 8-core desktop processor. Each of the ’948 Accused Products

contain integrated circuits fabricated using, for example, GlobalFoundries’ 14 or 12 nanometer

processes.

       51.     The ’948 Accused Products have a semiconductor substrate comprising a top

surface. For example, the ’948 Accused Products include a silicon substrate with integrated

circuits thereon.

       52.     The ’948 Accused Products have an opening extending from the top surface of the

semiconductor substrate into the semiconductor substrate.       For example, the ’948 Accused




                                              - 15 -
  Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 16 of 28 PageID #: 16



Products contain STI formations that form an opening at the topic surface into the silicon

substrate.

       53.     The ’948 Accused Products performs a conformal deposition method to fill a

dielectric material into the opening. For example, in the ’948 Accused Products, dielectric

material, such as silicon dioxide (SiO2), is used to fill the opening in the STI formation using a

conformal deposition method.

       54.     The ’948 Accused Products performs a first treatment on the dielectric material,

wherein the first treatment comprises an implantation to the dielectric material. For example, in

the ’948 Accused Products, the dielectric material, such as silicon dioxide (SiO2), is implanted

with, for example, Trisilylamine (TSA), NHx, and ozone (O3).

       55.     The ’948 Accused Products perform a steam anneal on the dielectric material after

the first treatment. For example, on information and belief, in the ’948 Accused Products, after

the silicon dioxide (SiO2) dielectric material is implanted with, for example, Trisilylamine

(TSA), NHx, and ozone (O3), a steam anneal is performed on the dielectric material.

       56.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’948 Accused Products. TSMC reserves the

right to modify this description, including, for example, on the basis of information about the

’948 Accused Products that it obtains during discovery.

       57.     GlobalFoundries’ infringement has damaged and continues to damage TSMC in

an amount yet to be determined, of at least a reasonable royalty and/or the lost profits that TSMC

would have made but for GlobalFoundries’ acts of infringement.

       58.     This is an exceptional case. TSMC is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’948 patent by GlobalFoundries.




                                              - 16 -
  Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 17 of 28 PageID #: 17



              COUNT III: INFRINGEMENT OF U.S. PATENT NO. 7,056,821

       59.     TSMC incorporates by reference and realleges all the foregoing paragraphs of this

Complaint as if fully set forth herein.

       60.     On information and belief, GlobalFoundries has directly infringed, continues to

infringe, and/or has induced or contributed to the infringement of at least claim 1 of the ’821

patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority or license, integrated circuits manufactured by GlobalFoundries using, for

example, GlobalFoundries’ 28, 14, and 12 nanometer technology and products containing these

integrated circuits (collectively, “the ’821 Accused Products”) in violation of 35 U.S.C. § 271(a).

The ’821 Accused Products are non-limiting examples that were identified based on publicly

available information, and TSMC reserves the right to identify additional infringing activities,

products and services, including, for example, on the basis of information obtained during

discovery. The ’821 Accused Products include at least the Rockchip RK3188 (28nm), AMD

RX480 (14nm), AMD Ryzen 7 2700 (12nm) devices fabricated using, for example,

GlobalFoundries’ 28, 14, and 12 nanometer process.

       61.     On information and belief, GlobalFoundries also actively, knowingly, and

intentionally induces infringement of one or more claims of the ’821 patent under 35 U.S.C. §

271(b) by actively encouraging others to import into the United States, and/or make, use, sell,

and/or offer to sell in the United States, ’821 Accused Products or products containing the

infringing semiconductor components of the ’821 Accused Products.

       62.     On information and belief, GlobalFoundries further contributes to the

infringement of one or more claims of the ’821 patent under 35 U.S.C. § 271(c) by offering to

sell, selling, and/or importing into the United States a component of the ’821 Accused Products,

or a material or apparatus for use in practicing a process claimed in the ’821 patent, that


                                              - 17 -
  Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 18 of 28 PageID #: 18



constitutes a material part of the inventions, knowing the same to be especially made or

especially adapted for use in an infringement of the ’821 patent, and is not a staple article or

commodity of commerce suitable for substantial noninfringing use.

       63.     By at least September 30, 2019, TSMC disclosed, at least by filing this

Complaint, the existence of the ’821 patent and identified at least some of GlobalFoundries’ and

others’ activities that infringe the ’821 patent. Thus, based on this disclosure, GlobalFoundries

had knowledge of the ’821 patent and that its activities infringe the ’821 patent since at least

September 30, 2019. Based on TSMC’s disclosures, GlobalFoundries has also known or should

have known since at least September 30, 2019 that its customers, distributors, suppliers, and

other purchasers of the ’821 Accused Products are infringing the ’821 patent at least because

GlobalFoundries has known that it is infringing the ’821 patent.

       64.     On information and belief, GlobalFoundries infringes one or more claims of the

’821 patent under 35 U.S.C. § 271(g) by using, offering to sell, selling, and/or importing into the

United States a product made by a process claimed in the ’821 patent.            For example, on

information and belief, GlobalFoundries uses, offers to sell, sells, and/or imports into the United

States the ’821 Accused Products that were fabricated using a process claimed in the ’821 patent

and those produces were not materially changed by subsequent processes or a trivial and

nonessential component of another product.

       65.     The ’821 Accused Products meet all the limitations of at least claim 1 of the ’821

patent. Specifically, claim 1 of the ’821 patent recites: a method for manufacturing dual

damascene structure with a trench formed first, comprising the steps of: providing a substrate

having a plurality of semiconductor devices; forming a first metal layer on the substrate; forming

a first etching stop layer on the first metal layer; forming a dielectric layer on the first etching




                                               - 18 -
  Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 19 of 28 PageID #: 19



stop layer; forming a second etching stop layer on the dielectric layer; forming a first patterned

photoresist layer on the second etching stop layer; forming a trench by etching though the second

etching stop layer and stopping in the dielectric layer at a predetermined depth; filling with a

sacrificial layer into the trench; planarizing the sacrificial layer; forming a second patterned

photoresist layer on the sacrificial layer; forming a via by etching the sacrificial layer and the

dielectric layer; removing the sacrificial layer and the second patterned photoresist layer; etching

the first etching stop layer to expose the first metal layer; filling with a second metal layer; and

planarizing the second metal layer.

       66.     On information and belief, the ’821 Accused Products are made using a method

for manufacturing dual damascene structure with a trench formed first, comprising a series of

steps described herein.

       67.     The relevant dual damascene structure in the ’821 Accused Products is made

using the first step of providing a substrate having a plurality of semiconductor devices. For

example, the Rockchip RK3188 (28nm) is a low power processor for mobile devices. The AMD

RX480 (14nm) is a graphics card featuring the Polaris GPU. The AMD Ryzen 7 2700 (12nm) is

a 64-bit 8-core desktop processor. Each of the ’821 Accused Products contain a substrate having

a plurality of semiconductor devices fabricated using, for example, GlobalFoundries’ 28, 14, or

12 nanometer process.

       68.     The relevant dual damascene structure in the ’821 Accused Products is made

using the second step of forming a first metal layer on the substrate. For example, the ’821

Accused Products have metal contacts formed on the substrate.

       69.     The relevant dual damascene structure in the ’821 Accused Products is made

using the third, fourth, and fifth steps of: forming a first etching stop layer on the first metal




                                               - 19 -
  Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 20 of 28 PageID #: 20



layer; forming a dielectric layer on the first etching stop layer; and forming a second etching stop

layer on the dielectric layer. For example, in the ’821 Accused Products a first etching stop layer

is adjacent to the layer containing the metal contacts. In addition, there is a dielectric layer

adjacent to the first etching stop layer, with a second etching stop layer also adjacent to the

dielectric layer.

        70.     On information and belief, the relevant dual damascene structure in the ’821

Accused Products is made using the additional steps of: forming a first patterned photoresist

layer on the second etching stop layer; forming a trench by etching though the second etching

stop layer and stopping in the dielectric layer at a predetermined depth; filling with a sacrificial

layer into the trench; planarizing the sacrificial layer; forming a second patterned photoresist

layer on the sacrificial layer; forming a via by etching the sacrificial layer and the dielectric

layer; removing the sacrificial layer and the second patterned photoresist layer; and etching the

first etching stop layer to expose the first metal layer.

        71.     The relevant dual damascene structure in the ’821 Accused Products is made by

the additional steps of filling the trench with a second metal layer and planarizing the second

metal layer. For example, the ’821 Accused Products have metal interconnects attached to the

contacts in other layers. The interconnects have a planar surface.

        72.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’821 Accused Products. TSMC reserves the

right to modify this description, including, for example, on the basis of information about the

’821 Accused Products that it obtains during discovery.




                                                 - 20 -
  Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 21 of 28 PageID #: 21



       73.     GlobalFoundries’ infringement has damaged and continues to damage TSMC in

an amount yet to be determined, of at least a reasonable royalty and/or the lost profits that TSMC

would have made but for GlobalFoundries’ acts of infringement.

       74.     This is an exceptional case. TSMC is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’821 patent by GlobalFoundries.

              COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 7,235,864

       75.     TSMC incorporates by reference and realleges all the foregoing paragraphs of this

Complaint as if fully set forth herein.

       76.     On information and belief, GlobalFoundries has directly infringed, continues to

infringe, and/or has induced or contributed to the infringement of at least claim 1 of the ’864

patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority or license, integrated circuits manufactured by GlobalFoundries using, for

example, GlobalFoundries’ 32, 28, 14, and 12 nanometer technology and products containing

these integrated circuits (collectively, “the ’864 Accused Products”) in violation of 35 U.S.C. §

271(a). The ’864 Accused Products are non-limiting examples that were identified based on

publicly available information, and TSMC reserves the right to identify additional infringing

activities, products and services, including, for example, on the basis of information obtained

during discovery. The ’864 Accused Products include at least the AMD A8-3800 Llano (32nm),

Rockchip RK3188 (28nm), AMD RX480 (14nm), and AMD Ryzen 7 2700 (12nm) devices

fabricated using, for example, GlobalFoundries’ 32, 28, 14, or 12 nanometer process.

       77.     On information and belief, GlobalFoundries also actively, knowingly, and

intentionally induces infringement of one or more claims of the ’864 patent under 35 U.S.C. §

271(b) by actively encouraging others to import into the United States, and/or make, use, sell,




                                              - 21 -
  Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 22 of 28 PageID #: 22



and/or offer to sell in the United States, ’864 Accused Products or products containing the

infringing semiconductor components of the ’864 Accused Products.

       78.     On information and belief, GlobalFoundries further contributes to the

infringement of one or more claims of the ’864 patent under 35 U.S.C. § 271(c) by offering to

sell, selling, and/or importing into the United States a component of the ’864 Accused Products,

or a material or apparatus for use in practicing a process claimed in the ’864 patent, that

constitutes a material part of the inventions, knowing the same to be especially made or

especially adapted for use in an infringement of the ’864 patent, and is not a staple article or

commodity of commerce suitable for substantial noninfringing use.

       79.     By at least September 30, 2019, TSMC disclosed, at least by filing this

Complaint, the existence of the ’864 patent and identified at least some of GlobalFoundries’ and

others’ activities that infringe the ’864 patent. Thus, based on this disclosure, GlobalFoundries

had knowledge of the ’864 patent and that its activities infringe the ’864 patent since at least

September 30, 2019. Based on TSMC’s disclosures, GlobalFoundries has also known or should

have known since at least September 30, 2019 that its customers, distributors, suppliers, and

other purchasers of the ’864 Accused Products are infringing the ’864 patent at least because

GlobalFoundries has known that it is infringing the ’864 patent.

       80.     The ’864 Accused Products meet all the limitations of at least claim 1 of the ’864

patent. Specifically, claim 1 of the ’864 patent recites: an edge seal for a chip with integrated

circuits, comprising: a first metal line along a periphery of the chip; a first inter-metal dielectric

layer on the first metal line; a second metal line overlying the first inter-metal dielectric layer and

extending along the periphery of the chip; a plurality of first metal plugs in the first inter-metal

dielectric layer connecting the first metal line and the second metal line; and at least one first




                                                - 22 -
  Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 23 of 28 PageID #: 23



metal wall in the first inter-metal dielectric layer laterally adjacent to a periphery of the first

metal line, in which the first metal wall connects the first metal line and the second metal line.

        81.     The ’864 Accused Products are chips with integrated circuits. For example, the

AMD A8-3800 Llano (32 nm) is an accelerated processing unit (APU) designed to act as a

central processing unit and graphics processing unit on a single die. The Rockchip RK3188

(28nm) is a mobile device processor. The AMD RX480 (14nm) is a graphics card featuring the

Polaris GPU. The AMD Ryzen 7 2700 (12nm) is a 64-bit 8-core desktop processor. Each of the

’864   Accused     Products    contain    integrated     circuits   fabricated   using,   for   example,

GlobalFoundries’ 32, 28, 14, or 12 process.

        82.     The ’864 Accused Products have an edge seal for a chip with integrated circuits.

For example, the ’864 Accused Products include a die seal surrounding electronic integrated

circuits printed on a microchip die.

        83.     The ’864 Accused Products have a first metal line along a periphery of the chip.

For example, the die seal of the ’864 Accused Products is disposed less than 200 micrometers

from the edge of the microchip die perimeter on all sides of the microchip and includes metal

structures such as a first copper line.

        84.     The ’864 Accused Products have a first inter-metal dielectric layer on the first

metal line. For example, a layer of material composed of fluorinated silicon dioxide, silicon

monoxide, or silicon carbonitride is disposed above the first copper line and beneath a

subsequent copper line.

        85.     The ’864 Accused Products have a second metal line overlying the first inter-

metal dielectric layer and extending along the periphery of the chip. For example, a second,

subsequent copper line is disposed atop the layer of fluorinated silicon dioxide, silicon




                                                - 23 -
  Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 24 of 28 PageID #: 24



monoxide, or silicon carbonitride. The second, subsequent copper line runs the length of the seal

which extends along the periphery of the microchip die perimeter.

       86.     The ’864 Accused Products have a plurality of first metal plugs in the first inter-

metal dielectric layer connecting the first metal line and the second metal line. For example, the

’864 Accused Products includes copper filled via plugs produced through a via process. The

copper via plugs extend from the second copper line, through the layer of fluorinated silicon

dioxide, silicon monoxide, or silicon carbonitride, and contact that first copper line.

       87.     The ’864 Accused Products have at least one first metal wall in the first inter-

metal dielectric layer laterally adjacent to a periphery of the first metal line, in which the first

metal wall connects the first metal line and the second metal line. For example, adjacent both

ends of the first and second copper lines, copper sidewall extends therebetween in proximity to

the edges of each copper line. The walls extend over the length of the die seal surrounding

electronic integrated circuits printed on the microchip die and runs parallel to the edges of the

first and second copper lines.

       88.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’864 Accused Products. TSMC reserves the

right to modify this description, including, for example, on the basis of information about the

’864 Accused Products that it obtains during discovery.

       89.     GlobalFoundries’ infringement has damaged and continues to damage TSMC in

an amount yet to be determined, of at least a reasonable royalty and/or the lost profits that TSMC

would have made but for GlobalFoundries’ acts of infringement.

       90.     This is an exceptional case. TSMC is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’864 patent by GlobalFoundries.




                                               - 24 -
  Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 25 of 28 PageID #: 25




                                     PRAYER FOR RELIEF

       WHEREFORE, TSMC respectfully requests:

       1.      That Judgment be entered that GlobalFoundries has infringed one or more of the

Asserted Patents, directly and indirectly, by way of inducement or contributory infringement,

literally or under the doctrine of equivalents;

       2.      That, in accordance with 35 U.S.C. § 283, GlobalFoundries and all affiliates,

employees, agents, officers, directors, attorneys, successors, and assigns and all those acting on

behalf of or in active concert or participation with any of them, be preliminarily and permanently

enjoined from (1) infringing the Asserted Patents and (2) making, using, selling, offering for sale

and/or importing the Accused Products;

       3.      An award of damages sufficient to compensate TSMC for GlobalFoundries’

infringement under 35 U.S.C. § 284;

       4.      That the case be found exceptional under 35 U.S.C. § 285 and that TSMC be

awarded its attorneys’ fees;

       5.      Costs and expenses in this action;

       6.      An award of prejudgment and post-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.




                                                  - 25 -
 Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 26 of 28 PageID #: 26



                                DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, TSMC respectfully

demands a trial by jury on all issues raised by the Complaint.




                                              - 26 -
Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 27 of 28 PageID #: 27



                                        Respectfully submitted,

                                        /s/ Karen E. Keller
OF COUNSEL:                             John W. Shaw (No. 3362)
                                        Karen E. Keller (No. 4489)
Sean S. Pak                             David M. Fry (No. 5486)
seanpak@quinnemanuel.com                Nathan R. Hoeschen (No.6232)
Brian E. Mack                           SHAW KELLER LLP
brianmack@quinnemanuel.com              I.M. Pei Building
Andrew Holmes                           1105 North Market Street, 12th Floor
drewholmes@quinnemanuel.com             Wilmington, DE 19801
QUINN EMANUEL URQUHART &                (302) 298-0700
SULLIVAN, LLP                           jshaw@shawkeller.com
50 California Street, 22nd Floor        kkeller@shawkeller.com
San Francisco, CA 94111                 dfry@shawkeller.com
Tel: 415-875-6600                       nhoeschen@shawkeller.com
                                        Attorneys for Plaintiff
Dave Nelson
davenelson@quinnemanuel.com
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
191 N. Wacker Drive, Suite 2700
Chicago, Illinois 60606
Tel: 312-705-7400

Eric Huang
erichuang@quinnemanuel.com
Patrick Curran
patrickcurran@quinnemanuel.com
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, New York 10010
Tel: 212-849-7000

Scott Watson
scottwatson@quinnemanuel.com
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
865 S. Figueroa St., 10th Floor
Los Angeles, California 90017
Tel: 213-443-3000




                                   - 27 -
Case 1:19-cv-01836-MN Document 1 Filed 09/30/19 Page 28 of 28 PageID #: 28



Michael J. McKeon (mckeon@fr.com)
Christian A. Chu (chu@fr.com)
FISH & RICHARDSON P.C.
1000 Maine Ave. S.W., Suite 1000
Washington, D.C. 20024
Telephone: (202) 783-5070

David M. Barkan (barkan@fr.com)
FISH & RICHARDSON P.C.
500 Arguello St., Suite 500
Redwood City, CA 94063
Telephone: (650) 839-5070

Thomas H. Reger II (reger@fr.com)
Jane J. Du (du@fr.com)
FISH & RICHARDSON P.C.
1717 Main Street, Suite 5000
Dallas, TX 75201
Telephone: (214) 747-5070

Kevin K. Su (su@fr.com)
FISH & RICHARDSON P.C.
One Marina Park Drive
Boston, MA 02210
Telephone: (617) 542-5070

Brian G. Strand (strand@fr.com)
John P. Brinkmann (brinkmann@fr.com)
FISH & RICHARDSON P.C.
1221 McKinney Street, Suite 2800
Houston, TX 77010
Telephone: (713) 654-5300

Dated: September 30, 2019




                                       - 28 -
